BILLINGS, Chief Judge.
Action by the Lakeland R-III School District, formerly the Lowry City C-4 School District, against the Osceola Independent School District to recover tuition for three students allegedly assigned to the suing district by the St. Clair County Court pursuant to § 167.121 and § 179.220 RSMo 1969, for three school years from 1972-75. The trial court entered judgment for defendant, and the Lakeland School District appealed.
The facts, as developed by the evidence, are that a Mrs. Bourland, a resident of the Osceola Independent School District, applied to the St. Clair County Court for the assignment of her three children to the Lowry City School District. The only evidence presented to the trial court showing the action taken by the county court on the application is a minute entry dated August 28, 1972.
“Upon application of Mrs. Bourland for the assignment of her three children from the Lowry School to the Osceola School the following communication was made to the superintendents of the Osceola and Lowry City Schools;
“It is agreeable with the County Court for the three Blackwell children, Scheme, Roger and Debra, to attend the Lowry City School rather than the Osceola School.
“There should be an agreement between the schools as to any fee to be paid either by the parents or the school.
“It is advisable that you contact your local State Supervisor of schools to be correct on this matter in order to receive your proper state aid.
“/s/
“Travis Payne, Jr.,
“Presiding Judge.”
The county court, in an entry of July 23, 1973, “confirmed” the 1972 entry. This entry provided, “Herbert Sisco, Superintendent, Lowry City School. In re transfer of Blackwell children from Osceola School District. Action of the County Court of August 28, 1972. Confirmed by present Court.” No action was taken by the county court concerning the assignment of the Blackwell children to the Lowry City School for the 1974-1975 school year.
The Blackwell children attended the Low-ry City School for three school years from 1972 through 1975. After each year, the superintendent of the Lowry City School certified the children’s attendance to the Osceola School. Although demand was made for the tuition or costs of instruction, *815the Osceola School District declined to pay, and the plaintiff district brought this action.
If a school in another district is more accessible a student may be assigned to the other district under § 167.121 RSMo 1969. By virtue of § 179.220(7) RSMo 1969, the county court was given authority to assign students. The statute provides, “In any circumstance in which ... [a] duty [must be] performed, which would have been performed by the county superintendent if the office had not been abolished, the county court . . . shall make the necessary arrangements ... on its order . to perform the duty.” The issue presented in this appeal is whether the minute entries of the St. Clair County Court were orders assigning the Blackwell children to plaintiff district, thereby obligating defendant to pay the tuition.
The plain and ordinary meaning of the word “order” is a direction or command authoritatively given. G_ v. Souder, 305 S.W.2d 883 (Mo.App.1957); Black’s Law Dictionary 4th ed. While administrative orders are to be liberally construed in order to make them operative if possible, State ex rel. Gehrs v. Public Service Commission of Missouri, 232 Mo.App. 1018, 114 S.W.2d 161 (1938), there is no language in the minute entries of the county court directing or commanding the assignment of the Blackwell children to the plaintiff school district.
When viewed in its entirety, the August 28, 1972, minute entry indicates the St. Clair County Court did not envision an assignment of students under § 167.121 RSMo 1969. Had the transfer been pursuant to that statute, the Osceola district would have been obligated automatically by statute to pay the tuition of the transferred students. The minute entry does not impose that obligation on the defendant district. Instead the court suggests the schools make an agreement on the fee to be paid and indicates that the parents might be required to pay tuition costs.
The July 23,1973 minute likewise fails to direct the assignment of the children to Lowry City School. It merely proposes to “confirm” the action of the county court under the August 28,1972 entry. Since the prior entry failed to order a transfer a subsequent confirmation would be ineffective to order a transfer. No assignment of the Blackwell children to plaintiff district resulted from these minute entries, and it is not entitled to recover tuition from defendant for the 1972-73 and 1973-74 school years.
The authority to assign pupils to other school districts was vested in the county board of education under an amendment to § 167.121, which became effective July 1, 1974. See § 167.121 RSMo Supp.1975. The board of education took no action to assign the Blackwell children to the plaintiff school, and the St. Clair County Court had no power to assign them for the 1974-75 school year.
Assuming the county court had the authority to assign students, the evidence shows it did not exercise it. Further the original minute entry makes no mention of any application to subsequent school years. See School Dist. of Mexico, Mo. v. Maple Grove School Dist., 359 S.W.2d 743 (Mo.1962). The fact that the county court “confirmed” the August 28,1972 entry indicated the court felt that the first entry would not be effective to assign the students in future years. This coupled with the lack of action by the county board of education, resulted in no assignment of the Blackwell children for the 1974-1975 school year. The plaintiff district is, therefore, not entitled to recover for that year.
Judgment of the trial court is affirmed.
TITUS, J., concurs.
FLANIGAN, J., filed dissenting opinion.